Response to Amendment
This action is responsive to the amendment filed on 11/26/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 9, and 17.

Priority
Application 16888552, filed 05/29/2020 Claims Priority from Provisional Application 62855843, filed 05/31/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7, 9, 11-12, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Ryu et al. US 20180248991 A1, (hereinafter Ryu).

As to independent claim 1, Ryu teaches:
A method, comprising: 
detecting a first gesture state associated with motion of a device (See Fig. 6 Posture state P1 low energy mode, which is interpreted to be the first gesture state. See [0212] maintain a first posture state [i.e., first gesture state], and the state is associated with potential motion), the first gesture state  (See Fig. 6 with [0214] mentions motion from P1 posture state to P2 posture state. In other words, the P1 posture state [i.e., first gesture state] is associated with user’s potential movement to the P2 posture state, which involves meeting a first threshold of device motion to reach the P2 posture state. Examiner notes the claim term “associated” is broad.); 
setting, in response to detecting the first gesture state, the device to a first power state (See Fig. 6 with [0212] maintain the P1 posture, if maintained then the device is in a low energy state [i.e., first power state] where “Basic information 10 such as a date, time, weather and battery capacity may be displayed on the touchscreen 151 in the first posture P1”); 
detecting, subsequent to detecting the first gesture state, a second gesture state associated with motion of the device, the second gesture state being associated with meeting a second threshold of device motion (See Fig. 6 with [0215], the claimed second gesture state is interpreted to be P3 third posture state. The paragraph mentions the smartwatch moves from P2 to P3 posture, wherein the threshold of motion required to transition to the P3 posture is interpreted to be meeting a second threshold of device motion.); 
setting, in response to detecting the second gesture state, the device to a second power state (See Fig. 6 with [0215] – “the controller 180 may provide a list of at least one unconfirmed event 21, 22, 23 and 24 to the display unit 151 such that the user can confirm unconfirmed events displayed in the second posture P2”); and 
updating, based on setting the device to the second power state that differs from the first power state, image data on a display of the device (See Fig. 6 with [0215] and as cited above, elements 21-24 are displayed. Also, the device screen associated with P3 posture state is clearly in a different power setting compared to the P1 posture state which is in low energy mode). 

claim 3, Ryu teaches all the limitations of claim 1 as cited above.
Ryu further teach: wherein the first gesture state and the second gesture state relate to a wrist-raise gesture of the device (See Fig. 6 with [0214] both P1 and P3 are related to wrist raise gesture from P1 to P2 to P3). 

As to dependent claim 4, Ryu teaches all the limitations of claim 3 as cited above.
Ryu does not teach: wherein the device is a smartwatch, and wherein updating the image data is for displaying a first frame upon completion of the wrist-raise gesture (See Fig. 6 with [0215] smartwatch being in posture P3 is the final completed wrist raise state of the device). 

As to dependent claim 7, Ryu teaches all the limitations of claim 1 as cited above.
Ryu further teach: increasing a brightness of the display in response to detecting the first gesture state and prior to detecting the second gesture state (See Fig. 6, P2 has increased brightness of the display, however P1 would have to be detected first for this to happen. And this is prior to the detection of P3 posture state.). 

As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 7 as cited above.

claim 17, it is rejected under similar rationale as claim 1 with claim 3 both cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 4 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Lefebvre et al. US 20150002389 A1, (hereinafter Lefebvre).

As to dependent claim 2, Ryu teaches all the limitations of claim 1 as cited above.
Ryu teaches motion of the device to view the display (See Fig. 6 wrist raise) but Ryu does not teach: wherein the first threshold corresponds to a first confidence score of user intent to view the display based on motion of the device, and wherein the second threshold corresponds to a second confidence score of user intent to view the display based on motion of the device, the second confidence score exceeding the first confidence score. 
Lefebvre teaches: wherein the first threshold corresponds to a first confidence score of user intent to perform a gesture (See [0111] a first confidence threshold SPA1 is used to conserve stored pairs of an inputted gesture. See Abstract which explains what a pair is, a pair comprises a stored gesture and a context variable), and wherein the second threshold corresponds to a second confidence score of user intent to perform the gesture, the second confidence score exceeding the first confidence score (See [0113] after the first confidence threshold is used, a second confidence threshold is used to further evaluate the remaining candidate pairs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture taught by Ryu to include a first and second confidence threshold as taught by Lefebvre. Motivation to do so would be for a more robust method of correctly recognizing gestures (Suggested by Lefebvre [0009]).

As to dependent claim 10, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 2 as cited above.

Claims 5-6, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Aoyama et al. US 20170336848 A1, (hereinafter Aoyama).

As to dependent claim 5, Ryu teaches all the limitations of claim 1 as cited above.
Ryu teaches the first and second thresholds as cited above but Ryu does not teach: wherein the first and second thresholds of device motion are subject to respective time restrictions. 
Aoyama teaches: wherein the threshold of device motion are subject to respective time restrictions (See Fig. 10 with [0109] acceleration threshold of a HMD device (See Fig. 2 with [0034]). And then see Fig. 7 step S310 with [0088] if user takes too long to input a recognizable gesture, then a timeout occurs to cancel the gesture detection process).
.

As to dependent claim 6, Ryu teaches all the limitations of claim 5 as cited above.
Ryu teaches the first and second gesture states, the setting of the first and second power states, and the updating of the image data as cited above, but Ryu does not teach: associating the first gesture state with a cancel operation in a case where the second gesture does not meet its respective time restriction, wherein the cancel operation corresponds to refraining from setting the device to the second power state and refraining from updating the image data. 
Aoyama teaches: associating the attempted gesture with a cancel operation in a case where the attempted gesture does not meet its respective time restriction, wherein the cancel operation corresponds to refraining from storing the gesture (see Fig. 7 step S310 with [0088] if user takes too long to input a recognizable gesture, then a timeout occurs to cancel the gesture detection process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture taught by Ryu to include a time restriction for inputting gestures as taught by Aoyama. Motivation to do so would be for processor efficiency from avoiding the system waiting forever for the user to input a recognizable gesture.

As to dependent claim 13, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 6 as cited above.

claim 20, it is rejected under similar rationale as claim 5 as cited above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Thomas et al. US 20160179158 A1, (hereinafter Thomas).

As to dependent claim 8, Ryu teaches all the limitations of claim 1 as cited above.
Ryu does not teach: wherein the first power state corresponds to activating an application processor of the device, and wherein the second power state corresponds with activating a user space of the device, the user space corresponding to system memory allocated to running an application on the device. 
Thomas teaches: wherein the first power state corresponds to activating an application processor of the device (See Fig. 12 Application processor 1210 with [0089] mentions a low power state of the application processor 1210. See [0133] for waking of low power state.), and wherein the second power state corresponds with activating a user space of the device, the user space corresponding to system memory allocated to running an application on the device (See Fig. 12 DRAM 1235 (i.e., user space corresponding to system memory for application) with [0089], power management can control the power level of other components of system 1200, which suggests DRAM 1235. See [0133] for waking of low power state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryu to include power states for an application processor and system memory as taught by Thomas. Motivation to do so would be for “energy efficiency and conservation” (See Thomas [0003]).

As to dependent claim 16, it is rejected under similar rationale as claim 8 as cited above.

Response to Arguments
Applicant’s amendment and arguments pertaining to the previous 102 rejection has been considered but are not found persuasive. The previous 102 rejection heading is maintained. The examiner has highlighted a previously uncited portion of Ryu that explicitly discusses a low power state in a first gesture state and a second power state, different from the first in a second gesture state. These gesture states are both associated with motion of the device and meeting thresholds of device motion.
 See the rejection cited above for more details. Thus arguments pertaining to the independent claims are not found persuasive.
Applicant’s arguments pertaining to the dependent claims are not persuasive due to the argument for independent claims not being persuasive.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171